Citation Nr: 1629841	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral eye disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on verified active duty in the United States Army from August 1943 to March 1946 and from September 1950 to July 1952.  He also had additional service in the Puerto Rico Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral eye disorders (listed as defective vision and refractive error).  

The Board observes that the February 2011 rating decision addressed the issue of entitlement to service connection for bilateral eye disorders (listed as defective vision and refractive error) on the basis of whether new and material evidence had been received to reopen a previously denied claim.  The Board observes, however, that since the February 1969 rating decision initially denying the claim, a relevant service record, specifically a hospitalization file listing report from the Surgeon General's Office (SGO), was associated with the record in April 2012.  As the SGO report was not of record when VA first decided the claim in 1969, VA must reconsider the Veteran's claim for entitlement to service connection for bilateral eye disorders on the merits.  38 C.F.R. § 3.156(c) (2015).  

In July 2013, the Veteran appeared at a personal hearing at the RO.  

In April 2015 and January 2016, the Board remanded the issue of entitlement to service connection for bilateral eye disorders (listed as an eye condition claimed as defective vision), for further development.  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's current bilateral eye disorders did not have their onset during service and are not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral eye disorders are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran indicates that he was treated for eye problems during service.  He reports that he sustained eye injuries during service when he was rendered unconscious by gas exposure from a leaking heater, and was hospitalized at that time.  He also indicates that he was struck in the left eye by a tree branch during service.  The Veteran essentially indicates that he suffered from bilateral eye problems during service and since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records are incomplete.  The only report presently of record is a March 1946 separation examination report, which noted that the Veteran had 20/20 vision in his right eye and in his left eye.  

An April 2012 response from the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were apparently destroyed in a 1973 fire at that facility.  The NPRC forwarded an SGO hospitalization file listing report, from apparently 1944, at that time.  

The Board notes that the Veteran's service treatment records were apparently previously of record.  A November 1966 rating decision indicated that the Veteran's induction examination was negative for any pertinent diseases or defects.  It was noted that during service in 1944, the Veteran was hospitalized and treated for asphyxiation, which accidentally occurred when a natural gas fire blew out while he was asleep in his quarters.  The RO indicated that the Veteran was asymptomatic when he was discharged from the hospital.  The RO reported that in August 1951, the Veteran sustained an injury from a branch of a tree or from grass.  It was noted that the Veteran was treated in July 1952 for myopia with an astigmatism.  

Additionally, a July 1967 Board decision noted that the Veteran's entrance and separation examination reports for his first period of active duty in the Army from August 1943 to March 1946 showed normal vision in both eyes.  As to the Veteran second period of active duty in the Army from September 1950 to July 1952, the Board indicated that a 1950 entrance examination report showed normal vision, bilaterally.  The Board related that dispensary records dated in August 1951 revealed that the Veteran suffered an injury to his left eye from a branch of a tree, or from grass, and that he recovered with no residuals noted.  The Board indicated that a July 1952 examination report revealed 20/200 vision in the Veteran's right eye and 20/20 vision in his left eye, and a refraction revealed a compound myopic astigmatism of the right eye.  The Board indicated that the diagnosis was myopia with a myopic astigmatism and partial amblyopia of the right eye.  The Board reported that the separation examination revealed 20/200 vision in the Veteran's right eye and 20/20 vision in his left eye.  

Based on this evidence, chronic right or left eye disorders were not expressly diagnosed during the Veteran's periods of service.  Additionally, myopia, amblyopia, and an astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c); 4.9 (2015).  

Post-service private and VA treatment records show treatment for variously diagnosed eye disorders, to include presbyopia; astigmatism; hypermetropia; suspected glaucoma; glaucoma; open angle glaucoma; bilateral pseudophakia; refractive error; cataracts; nuclear sclerosis; conjunctivitis; and mild dry eyes.  

For example, a November 1966 VA eye examination report related a diagnosis of error of refraction.  

A September 1967 treatment report from F. J. Maestre, M.D., indicated diagnoses of macular exudates (old) and possibly old posterior uveitis in the right eye, and no retinal pathology to account for loss of vision in the left eye.  

A June 1968 treatment report from J. M. Cordero, M.D., indicated that he treated the Veteran on various occasions since 1957.  Dr. Cordero stated that the Veteran had experienced a progressive loss of vision, especially in the right eye, with frequent unspecified symptoms of conjunctivitis.  

A January 2009 operative report from the Instituto De Ojos y Piel indicates that the Veteran underwent a cataract phacoemulsification intraocular lens implant in the left eye.  The postoperative diagnosis was nuclear sclerosis.  A February 2009 report from the same facility indicated that the Veteran underwent a cataract phacoemulsification intraocular lens implant in the right eye.  The postoperative diagnosis was nuclear sclerosis.  

A September 2009 VA treatment entry noted that the Veteran was being followed and treated for glaucoma at the Instituto De Ojos y Piel.  The diagnoses were glaucoma diagnosed at the Instituto De Ojos y Piel; bilateral pseudophakia in good order; and refractive error.  

A December 2010 VA eye examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had bilateral occasional eyelid twitching, but that he did not know when it began.  He denied that he had any ocular pain.  The diagnoses were refractive error (hypermetropia, an astigmatism, and presbyopia); mild dry eyes; bilateral pseudophakia; and suspected glaucoma with asymmetric cup/disc with the right greater than the left.  The examiner commented that the Veteran's loss of vision was caused by or a result of his refractive error and his symptoms of mild dry eyes.  

An August 2013 VA eye conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had occasional discomfort in both eyes, more so in the right eye, for several years.  He stated that he was hospitalized for twelve days while in the service due to intoxication from gas in a three person barrack.  He indicated that he woke up in the hospital and that he could not recall any ocular sequela right after the incident.  The examiner reported that the Veteran was followed for open angle glaucoma in both eyes at a VA facility.  It was also noted that the Veteran was using Xalatan in both eyes.  The examiner reported that the Veteran underwent cataract surgery in both eyes at the Instituto De Ojos y Piel.  
The diagnoses were pseudophakia of both eyes and open angle glaucoma.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's loss of central vision was due to refractive error in both eyes.  The examiner reported that the Veteran's loss of peripheral vision in the right eye was due to open angle glaucoma.  The examiner maintained that the Veteran's refractive error and open angle glaucoma were not related to gas exposure while in service.  

A February 2016 statement from a VA physician indicated that the Veteran's claims file was reviewed.  The physician reported that the Veteran's injuries during service included being rendered unconscious by exposure to a leaking heater and being struck in the eye by a tree branch.  The physician stated that on review of the Veteran's service treatment records and post-service VA examination reports, including a November 1966 VA examination report, only a refractive error was diagnosed.  The physician indicated that there was no diagnosis of conjunctivitis, no corneal scars and that the Veteran's fundus was described as normal at that time.  The physician indicated that open angle glaucoma was not diagnosed during the Veteran's periods of service.  It was noted that there was no evidence to suggest that the Veteran's open angle glaucoma had its onset during his periods of service or that it was causally related to any event or circumstances of his service.  

The physician indicated that the Veteran's present refractive error had been modified by cataract surgery in both eyes, in addition to the congenital and developmental refractive error he had prior to his cataract surgery.  The physician maintained that the Veteran's current refractive error was not causally related to any event or circumstance of his military service.  The physician specifically indicated that being rendered unconscious by exposure to a leaking heater would not cause open angle glaucoma, senile cataracts, or refractive error.  

The physician further reported that being struck by a tree branch in the left eye would not cause bilateral senile cataracts, bilateral open angle glaucoma, or bilateral refractive error.  The physician stated that no corneal scars were described in VA examination reports, to include the November 1966 VA eye examination report, as well as in VA eye clinic evaluations to suggest possible sequela of trauma with a tree branch during service.  The physician indicated that that the Veteran's more advanced glaucomatous changes were in the right eye and not the left eye.  

The physician indicated that the Veteran's refractive error had been modified by cataract surgery in both eyes in 2009.  It was noted that in addition to the congenital and developmental refractive error, he had prior cataract surgery.  The physician reported that the Veteran's current refractive error was not casually related to any event or circumstance of his military service and that no corneal scars described on either VA examinations reports, or VA eye clinic evaluations, suggested possible sequela of trauma with a tree branch while in service.  

The physician reported that a November 1966 VA eye examination report showed no evidence of conjunctivitis and best corrected visual acuity of 20/25 in both eyes.  The physician related that there was no diagnosis of conjunctivitis in VA treatment reports since 2009 and on the last two VA eye condition examination reports in 2010 and 2013.  The physician commented that the Veteran's loss of vision was not secondary to conjunctivitis.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are opinions from VA examiners and a VA physician that address the etiology of the Veteran's claimed bilateral eye disorders.  

A February 2010 VA eye examination report related diagnoses of refractive error (hypermetropia, an astigmatism, and presbyopia); mild dry eyes; bilateral pseudophakia; and suspected glaucoma with asymmetric cup/disc with the right greater than the left.  The examiner, after a review of the claims file, indicated that the Veteran's loss of vision was caused by or a result of his refractive error and his symptoms of mild dry eyes.  The Board observes that the examiner did not provide any rationale for his opinion that the Veteran's loss of vision was caused by or a result of his refractive error and his symptoms of mild dry eyes.  Additionally, the examiner did not address the Veteran's gas exposure during service, as well as his left eye injury during service.  Further, the Board notes that the examiner did not address other eye diagnoses of record such as open angle glaucoma and cataracts.  Therefore, the Board finds that the examiner's opinion is less probative in this matter.  

An August 2013 VA eye conditions examination report indicated diagnoses of pseudophakia of both eyes and open angle glaucoma.  The examiner, following a review of the claims file, indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's loss of central vision was due to refractive error in both eyes and that his loss of peripheral vision in the right eye was due to open angle glaucoma.  The examiner maintained that the Veteran's refractive error and open angle glaucoma were not related to gas exposure while in service.  The Board observes that although the VA examiner addressed the Veteran's gas exposure during service, she did not address the left eye injury he suffered when he was hit by the branch of a tree.  Additionally, the examiner did not provide any rationale for her opinion that the Veteran's loss of central vision was due to refractive error in both eyes and that his loss of peripheral vision in the right eye was due to open angle glaucoma.  Therefore, the Board finds that the examiner's opinions are also somewhat less probative in this matter.  

A February 2016 statement from a VA physician, following a review of the claims file, indicated that that there was no evidence to suggest that the Veteran's open angle glaucoma had its onset during his periods of service or that it was causally related to any event or circumstances of his service.  Additionally, the physician maintained that the Veteran's current refractive error was not causally related to any event or circumstances of service.  The physician further stated that being rendered unconscious by exposure to a leaking heater would not cause open angle glaucoma, senile cataracts, or refractive error.  The physician also reported that being struck by a tree branch in the left eye would not cause bilateral senile cataracts, bilateral open angle glaucoma, or bilateral refractive error.  The physician stated that there were no corneal scars described on either VA examinations reports, or VA eye clinic evaluations, of record which suggested possible sequela of trauma from a tree branch while in service and that the Veteran's more advanced glaucomatous changes were in the right eye and not the left eye.  The physician finally indicated that the Veteran's loss of vision was not secondary to conjunctivitis.  The Board observes that the physician addressed many of the Veteran's diagnosed eye disorders and provided rationale for her opinions.  She also addressed the Veteran's exposure to gas during service and his left eye injury from a tree branch.  Further, the physician's opinions are consistent with the evidence of record.  Therefore, the Board finds that the VA physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the probative medical evidence does not suggest that the Veteran's current eye disorders are related to his period of service.  The Veteran's service treatment records are incomplete, but a November 1966 RO decision and a July 1967 Board decision, that discussed those records, related treatment for myopia, an astigmatism, and partial amblyopia which are not disabilities for VA purposes.  The Board observes that any diagnosed refractive error is also not a disability for VA purposes.  

There is no indication from a probative medical source that the right eye and left eye problems during the Veteran's period of service may reasonably be associated with his current bilateral eye disorders diagnosed many years after service.  The medical evidence does not suggest that the Veteran's current bilateral eye disorders are related to his periods of service.  In fact, the medical evidence provides negative evidence against this finding, indicating that his present bilateral eye disorders began many years after his period of service, without relationship to service.  The Board notes that there are no positive medical opinions of record.  A VA physician, in a February 2016 statement, specifically indicated that diagnosed eye disorders of open angle glaucoma, senile cataracts, as well as refractive error, were not related to the Veteran's service, to include gas exposure during service and a left eye injury from a tree branch.  

The Veteran has alleged that his current bilateral eye disorders had their onset during his periods of service.  However, while the Veteran is competent to report that he had a right eye or left eye injuries or problems during his periods of service, or that he had right eye and left eye problems for many years, he is not competent to relate his currently claimed bilateral eye disorders to service.  Jandreau, supra.  In particular, although he can attest to continuity of symptoms, his lay statements are not competent evidence relating such symptoms to current diagnoses of bilateral eye disorders such as glaucoma, cataracts, refractive error, etc.  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  The Veteran, as a lay person, is not competent in this case to prove nexus.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral eye disorders; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral eye disorders is denied.  



____________________________________________
	S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


